 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS RALPH PICART,                               No. 2:18-CV-1842-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M. BARRON,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 51, for Preferred

19   Legal User (PLU) status. Plaintiff’s motion is denied because PLU status is authorized by the

20   prison when an inmate has a pending deadline. Granting PLU status is not within the purview of

21   this Court. To the extent the Court has granted Plaintiff until 60 days from April 21, 2021, to file

22   an opposition to Defendant’s pending motion for summary judgment, and to the extent this

23   deadline warrants a grant of PLU status by the prison, Plaintiff’s motion is moot.

24                  IT IS SO ORDERED.

25

26   Dated: April 30, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
